Citation Nr: 0030650	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant had a period of active duty for training from 
May 1991 to November 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for multiple sclerosis.  

The record indicates that in a VA Form 9 (substantive 
appeal), dated July 1999, the appellant indicated his desire 
for a hearing before the Board in Washington, DC, at VA's 
Central Office (CO).  A CO hearing was scheduled for the 
appellant in July 2000; however, he failed to report for that 
hearing.  The appellant's representative has requested that 
his failure to appear be construed as a withdrawal of his 
hearing request in accordance with 38 C.F.R. § 20.702(d) 
(2000).  Therefore, the Board finds that no further action is 
required with regard to a CO hearing.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991).

In order to establish basic eligibility for veterans' 
benefits, or "veteran" status, the preponderance of the 
evidence must first demonstrate that the appellant was 
either: a) disabled from a disease or injury incurred or 
aggravated in the line of duty during active duty for 
training; or b) was disabled from injury (not disease) 
incurred during inactive duty for training.  38 U.S.C.A. 
§ 101(24) (West 1991).  Additionally, until "veteran" 
status is established for an active duty for training or 
inactive duty for training period, the presumption of 
soundness, presumption of aggravation, and the doctrine of 
the benefit of the doubt are not for application.  See Laruan 
v. West, 11 Vet. App. 80, 84-86 (1998) (en banc); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995). 

Having reviewed the record, the Board has concluded that the 
instant claim must be remanded to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that additional evidence in support of 
the current claim on appeal was received at the Board in 
September 2000, or after the RO had certified the claim to 
the Board on appeal.  This additional evidence was 
accompanied by a motion to allow the submission of additional 
evidence beyond the 90 day-period following certification, 
based on a showing of "good cause" as contemplated by 
38 C.F.R. § 20.1304(b) (2000), and this motion was granted by 
the Board in October 2000.  The additional evidence consists 
of a medical opinion regarding the relationship between the 
appellant's currently manifested multiple sclerosis and a 
period of active duty for training.  

Thus, the record reflects that additional pertinent evidence 
has been accepted by the Board, and this evidence has not yet 
been considered by the RO (the agency of original 
jurisdiction) in conjunction with the claim on appeal.  The 
appellant's representative has specifically indicated that 
they do not wish to waive consideration of this additional 
evidence by the RO, and it has been requested that the 
instant claim be remanded so that the RO may review this 
evidence in the first instance in conjunction with the claim 
for service connection for multiple sclerosis.  In light 
thereof, the Board is remanding this claim to the RO for 
review of the additional evidence and preparation of a 
Supplemental Statement of the Case in accordance with the 
provisions of 38 C.F.R. § 20.1304(c) (2000).  

Additionally, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, and was on remand 
from the Court, the Veterans Claims Assistance Act of 2000 
became law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Veterans Claims Assistance Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  As the 
basis for denial of the appellant's claim indicated in the 
December 1997 rating decision was because the claim was not 
well grounded, as this is no longer a requirement, the claim 
should be readjudicated by the RO in light of the new law. 

The Veterans Claims Assistance of Act of 2000 also includes 
new notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should review the claim on 
appeal with consideration of the 
additional evidence which was received at 
the Board in September 2000.  The RO 
should determine by a preponderance of 
the evidence "veteran" status has been 
established for the period of active duty 
for training from May to November 1991 
for service connection for multiple 
sclerosis.  

2.  Thereafter, the appellant should be 
furnished with a Supplemental Statement 
of the Case and should be afforded an 
appropriate amount of time within which 
to respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure compliance 
with due process considerations.  The Board intimates no 
opinion as to the ultimate outcome of the claim on appeal.  


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


